Citation Nr: 1800303	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-38 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1959 to September 1980. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2015 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which declined to reopen the previously denied claims.  

A July 2016 statement of the case (SOC) shows that the RO reopened the previously denied claims and developed the underlying merits of the claims by providing the Veteran with a July 2016 VA audiology examination.  Based on a review of the entire evidence of record, the RO reopened the previously denied claims, but confirmed and continued the denial of the underlying claims.  

In October 2017, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.   

The Board notes that additional medical records have been associated with the Veteran's claims file since the July 2016 SOC. With regard to the issues decided below, these records are either not relevant or they are duplicative of medical evidence already discussed by the SOC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The petition to reopen previously denied claims for service connection for a bilateral hearing loss disability and tinnitus were denied in a November 2008 rating decision that was not appealed. 

2.  Evidence received since the November 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.

3.  The Veteran's bilateral hearing loss disability was not present during service or during the first year after his separation from service, and is not otherwise etiologically related to service.

4.  The Veteran's tinnitus was not present during service or during the first year after his separation from service, and is not otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria to reopen a previously denied claim for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen a previously denied claim for entitlement to service connection for tinnitus have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 

4.  The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination report.

The Veteran was provided a hearing before the undersigned in October 2017.   As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

2.  Petition to Reopen Claims 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Review of the file shows the original denial of the claims for entitlement to service connection for bilateral hearing loss and tinnitus were in March 2005 based on a determination that the evidence of record failed to demonstrate that the Veteran's disorders had an onset during his period of service or within one year of his separation from service, or were otherwise related to his period of service.  The March 2005 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156 (b), 20.1103.  

The Veteran sought to reopen his claims in June 2008, but the RO found that no new and material evidence had been received and declined to reopen the claims in the November 2008 rating decision.  That decision was not appeal nor was new and material evidence submitted within one year; accordingly, the determination is final.  38 C.F.R. §§ 3.156 (b), 20.1103.

In August 2012, the RO found that the Veteran had not submitted new and material evidence to reopen his previously denied claims.  The Veteran then submitted additional statements contained in April and June 2015 statements in support of the case, and the RO conducted additional development of the merits the claims by providing him with a July 2016 VA audiology examination.  In a July 2016 statement of the case, the RO reopened the Veteran's claims, and confirmed and continued the previous denials.

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

The evidence received since the November 2008 decision, includes in pertinent part, the report of a July 2016 VA audiology examination that reflects current diagnosis of bilateral hearing loss disability as defined by VA as well as a current diagnosis of tinnitus, which was not previously of record. 

In addition, the Veteran has provided lay statements and testimony that contain additional details regarding his exposure to hazardous noise during his period of service, to include while he was stationed in shipyards and used pneumatic chipping hammers on five different naval ships.  He further testified that he was not exposed hazardous noise from his post-service occupations.  The Veteran believes that his current bilateral hearing loss and tinnitus are a result of his exposure to hazardous noise during his 20 years of military service.  See April and June 2015 statements in support of the case, and October 2017 Board hearing transcript.  

The lay evidence goes towards the element of in-service injury and the VA examination report shows current diagnoses, neither of these was previously present for the claimed disorders.  As such, it is sufficient to reopen the previously-denied claims.  Assuming its credibility for the purpose of establishing whether new and material evidence has been submitted, the foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, this evidence is new and material and reopening of the claims are in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

As the RO has already conducted additional development of the merits of the claims and considered that evidence in the first instance in the July 2016 SOC, the Board can now turn to the merits of the underlying claim and decide the issues below.

3.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2017) and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  
 
In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current bilateral hearing loss and tinnitus had their onset in, or are otherwise related to trauma from hazardous noise sustained during his service.  Specifically, the Veteran reports that he was exposed to loud noises from working in shipyards on five naval ships, performing his duties as sonar operator, as well as he was exposed to loud noises from gunfire during training.  He also reported that he was occasionally exposed to loud noises from helicopters while performing his duties as a warrant officer.  The Veteran asserts that his decline in hearing acuity began during his period of service and he first noticed his symptoms of tinnitus during service.  See July 2017 Board hearing transcript, as well as June 2008, November 2014, April 2015, and June 2015 statements in support of the case.

The Veteran's DD Form 214 shows that he had active service from January 1959 to September 1980 and his listed military occupational specialty (MOS) was sonar mechanic and electronic mechanic.   His service personnel records also show that he received training as a gunnery sonarman and he later served as a warrant officer

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  His service treatment records show that on his December 1958 examination prior to enlistment, his ears were evaluated as normal and whisper voice tests which reported 15/15 bilaterally.  Subsequent periodic examinations continue to show results for whisper voice test as 15/15 bilaterally in December 1962, August 1964, May 1966, August 1976, and May 1979.  His service treatment records only contains four audiograms test results dated in June 1968, April 1971, March 1975, and September 1980, all which reflect hearing acuity within normal limits.  

The September 1980 examination prior to separation shows that the Veteran's ears were evaluated as normal, and the audiogram testing results revealed pure tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were as follows:  5, 5, 5, 0, and 5 in the right ear, and 5, 5, 0, 0, and 5 in the left ear.  An associated report of medical history at that time shows the Veteran specifically denied any problems with hearing loss and ringing in ears.   

The file contains no record of hearing loss or tinnitus until decades after the Veteran separated from service.  The first evidence of bilateral hearing loss and tinnitus comes in August 2004 when the Veteran filed his original claims for service connection.  The Veteran has denied seeking or receiving any treatment for his hearing loss or tinnitus prior to obtaining his first pair of hearing aids decades after his separation from service.  See October 2017 Board hearing transcript, page 8. 

The Veteran was afforded a VA audiology examination in July 2016 to determine the nature and etiology of his bilateral hearing loss and tinnitus.  He was found to have a current diagnosis of bilateral hearing loss disability for VA purposes and current diagnosis of tinnitus.  See 38 C.F.R. § 3.385.  The Veteran reported he was exposed to loud noises during his military service while hauling over ships in shipyards, performing his duties as sonar operator, and exposure to gun fire during weapons training.  He denied any post-service acoustic trauma from performing his post-service occupations.   The Veteran reported that he has experienced longstanding history of hearing loss and tinnitus. 

After reviewing the claims folder, including the Veteran's service treatment records and his lay assertions, and the findings from the examination reports, the VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not related to his period of service, to include any in-service noise exposure.   In support of this medical conclusion, the VA examiner noted that the Veteran's hearing acuity was within normal limits at the time of his separation in 1980, and there was no evidence of significant decline in auditory thresholds when comparing his audiograms dated in 1968, 1971, 1975, and 1980.  The VA examiner further supported the medical conclusion by noting that the 2005 Institute of Medicine Study on Military and Noise exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.   

The July 2016 VA examiner remarked that the Veteran's tinnitus was secondary to his hearing loss.  The VA examiner noted that the Veteran was unable to specify the exact onset of his tinnitus, and he had separated from service over 35 years ago.  Also, in support of the medical conclusion, the VA examiner cited to epidemiological studies revealed that presbycusis is the most prevalent cause of tinnitus followed by noise exposure.  

In this case, the record clearly shows that the Veteran has a current diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385 and that he has a current diagnosis of tinnitus.  See July 2016 VA examination report.  As such, the first element is met for both the hearing loss and tinnitus claims.  

However, a current disability alone is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See 
Shedden, supra.  The Board will separately discuss disease and injury. 

Service treatment records do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, audiological evaluations dated in 1968, 1971, and 1975, as well as in 1980 prior to separation, contain audiometric results which are considered reflective of normal hearing acuity.  None of the in-service audiometric results demonstrates VA hearing loss disability.  Moreover, at the time of his examination prior to separation, his ears were evaluated as normal and the Veteran specifically denied history of hearing loss and ringing in ears on the associated report of medical history.  There is also no evidence of hearing loss or tinnitus within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, element (2) is not met with respect to disease. 

Turning to in-service injury, the Veteran's reported noise exposure during service and his report that he noticed onset of the claimed disabilities in service are conceded in light of his military occupational specialty (MOS) as sonar mechanic, which the Department of Defense had determined to involve a moderate probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Thus, based on the circumstances of the Veteran's MOS duties, noise exposure is established.  Therefore, the Board finds that the Veteran was exposed to acoustic trauma during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was provided with a VA audiology examination in July 2016, in which the VA examiner provided medical opinions against the Veteran's claim that his bilateral hearing loss and tinnitus were etiologically related to his period of service.  The Board finds the 2016 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and the Veteran's contentions, and cites to relevant medical principles.  These opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Notably, there is no contrary medical opinion of record. 

As to continuity of symptoms since service, the Board notes that the Veteran currently asserts that he has experienced hearing problems and tinnitus since service; however, as noted above, his service treatment records do not show complaints of problems of hearing loss or tinnitus.  Moreover, he specifically denied any history of hearing loss and ringing in ears on the September 1980 report of medical history.  The Veteran has provided inconsistent statements regarding the onset of his hearing loss and tinnitus.  In addition, his hearing loss was not clinically diagnosed until decades after his separation from service.  For these reasons, the Board finds any statement with regard to continuity of symptomatology since service is not persuasive and is of limited probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Although tinnitus is the sort of disability that lay statements, if credible, can establish its presence, the Veteran's reports of onset and continuity of tinnitus since service are not credible light of his inconsistent statement at separation in 1980.   Thus, his statements cannot serve as a link between his current disability and service. 

In light of the above, the Board concludes that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and there is no doubt to be resolved.  As such, service connection for a bilateral hearing loss disability and tinnitus are denied.

	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has been received, the claim for service connection for a bilateral hearing loss disability is reopened.

As new and material evidence has been received, the claim for service connection for tinnitus is reopened.

Entitlement to service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


